BRITT, Judge.
Plaintiff appellee has moved in the Court of Appeals that all documents filed by defendant appellant in this court, and particularly those designated “Case on Appeal and Record” and “Brief” be dismissed for that they do not comply with the rules of the court. Plaintiff attaches to its motion a record of the case duly certified by the Clerk of the District Court of Vance County. Although plaintiff’s motion has merit and should be allowed, we elect to consider the case on its merits.
We hold that summary judgment in favor of plaintiff was proper. Nothing in the record indicates that after defendant learned (evidently in 1963) that judgment had been rendered against him in the original action that he made any effort to have the judgment set aside. Furthermore, there is nothing in the record to show that defendant was entitled to have the judgment set aside. See Johnson v. Sidbury, 225 N.C. 208, 34 *429S.E. 2d 67 (1945) ; Rawleigh, Moses & Co. v. Furniture, Inc., 9 N.C. App. 640, 177 S.E. 2d 332 (1970).
The judgment of the district court is
Affirmed.
Chief Judge Mallard and Judge Brock concur.